 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    PATRICK BRADY,                                    No. 2:21-cv-00489-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    SCOTT JONES, et al.,
15                       Defendants.
16

17          Plaintiff Patrick Brady (“Plaintiff”), a federal pretrial detainee proceeding pro se, has filed

18   this civil rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 12, 2021, the magistrate judge issued findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within twenty-one days. (ECF No. 13.) Plaintiff

23   has not filed any timely objections to the findings and recommendations.

24          The Court has reviewed the file under the applicable legal standards and finds the findings

25   and recommendations to be supported by the record and by the magistrate judge’s analysis.

26   Accordingly, IT IS HEREBY ORDERED that:

27          1. The Findings and Recommendations issued May 12, 2021 (ECF No. 13), are

28   ADOPTED IN FULL; and
                                                        1
 1         2. Plaintiff’s Motion for a Preliminary Injunction (ECF No. 6) is DENIED.

 2         IT IS SO ORDERED.

 3   DATED: July 14, 2021

 4

 5

 6
                                              Troy L. Nunley
 7                                            United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
